Case: 21-2206   Document: 16     Page: 1   Filed: 05/13/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   TERRY T. BRADY,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2021-2206
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-6918, Judge Joseph L. Toth.
                 ______________________

                 Decided: May 13, 2022
                 ______________________

    TERRY T. BRADY, Boise, ID, pro se.

     SEAN KELLY GRIFFIN, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, ERIC P. BRUSKIN, MARTIN F. HOCKEY,
 JR.
                  ______________________

  Before NEWMAN, REYNA, and WALLACH, Circuit Judges.
Case: 21-2206    Document: 16     Page: 2   Filed: 05/13/2022




 2                                     BRADY   v. MCDONOUGH



 NEWMAN, Circuit Judge.
     Appellant Terry T. Brady served with the United
 States Marine Corps from 1953 to 1956. The Board of Vet-
 erans’ Appeals (“BVA” or “Board”) denied his claim of ser-
 vice connection for certain neuropathies that became
 manifest in 2006. The issue relates to Mr. Brady’s possible
 exposure to radiation and whether there is a presumption
 of service-connection on the facts hereof. The BVA found
 that service connection was not established, and the Court
 of Appeals for Veterans Claims (“CAVC”) affirmed. 1
     The record on appeal contains differing medical opin-
 ions concerning whether Mr. Brady’s neuropathies relate
 to his military service. These medical opinions, and their
 balance and weight, are factual in nature, and entail no
 questions of law or relevant presumptions of service-con-
 nection. This court lacks authority to review such factual
 determinations unless constitutional questions are in-
 volved. We conclude that the appeal must be dismissed, for
 the issue is entirely factual, and not within our appellate
 jurisdiction.
                        DISCUSSION
     While serving with the Marines, Mr. Brady’s duty sta-
 tion at Lake Meade Base was 65 miles from a test site at
 which fourteen atmospheric nuclear tests were conducted
 during his service. The government’s evidence was from
 the U.S. Department of Energy National Nuclear Security
 Administration and estimated that Mr. Brady was exposed




     1   Brady v. McDonough, No. 19-6918, 2021 WL
 2587736 (Vet. App. June 24, 2021) (“CAVC Decision.”); In
 re Terry Brady, Docket No. 18-28 409A (Bd. Vet. App. July
 16, 2019) (“Board Decision”).
Case: 21-2206    Document: 16     Page: 3    Filed: 05/13/2022




 BRADY   v. MCDONOUGH                                      3



 to 0.016 rems of ionizing radiation2 at a distance of 65
 miles. The Board noted that there were “no other meas-
 urements or dose estimates of record.” Board Decision at
 3.
     At his discharge in 1956, Mr. Brady received a physical
 examination that noted certain cardiac abnormalities, but
 no neurological issue. In 2006, Mr. Brady reported to his
 physician that he was experiencing tremors in his hands.
 In 2016, Mr. Brady was diagnosed with peripheral neurop-
 athy in his lower extremities. He filed a claim for service
 connection, stating that he has experienced muscular and
 neurological issues since 1957. Mr. Brady obtained an
 opinion from a VA doctor stating that Mr. Brady had pro-
 vided information of “at least two cases where the VA de-
 termined that ionizing radiation is associated with
 peripheral neuropathies.” CAVC Decision at *2 (citation
 omitted). Accordingly, the doctor stated that Mr. Brady’s
 neuropathy was “related to his exposure to ionizing radia-
 tion. . .” Id. Mr. Brady also submitted the testimony of a
 private chiropractor linking his neuropathy to radiation ex-
 posure. Id.




    2    The rem is a measure of radiation dose. “The rem
 is a useful unit because a rem of any radiation type should
 produce the same biological effect as a rem of any other
 type of radiation.” Prescott v. United States, 858 F. Supp.
 1461, 1468 n.4 (D. Nev. 1994). “In context, the average
 American receives .300 rem of radiation yearly from natu-
 ral sources like radon gas. Hence, a normal lifetime dose
 of natural radiation would be 19.5 rem.” Caputo v. Bos.
 Edison Co., 924 F.2d 11, 12 n.1 (1st Cir. 1991). An “average
 American by age 64 will receive about 6.5 rem of radiation
 from x-rays.” Id. (quoting Johnston v. United States, 597
 F. Supp. 374, 390 (D. Kan. 1984)).
Case: 21-2206     Document: 16     Page: 4    Filed: 05/13/2022




 4                                       BRADY   v. MCDONOUGH



     The VA provided two medical opinions that stated that
 the dose of radiation to which Mr. Brady had been exposed
 was too low to have resulted in neuropathy.
     In July 2019, the Board reviewed the evidence and
 found that there was no causal connection between Mr.
 Brady’s exposure to radiation in service and his present
 neuropathy. Board Decision at 7 (Brady’s “records include
 no complaints of neurological problems of the extremities,
 and clinical evaluation of the upper and lower extremities
 and the feet were ‘normal’ upon separation from service.”).
 The Board also determined that no presumption of service
 connection arose, because Mr. Brady’s condition was not
 documented until 50 years after his service. Id. at 6; see 38
 C.F.R. § 3.303(b) (presumption of service connection arises
 only when condition is “noted” within one year of separa-
 tion after service). 3 The Board compared Mr. Brady’s tes-
 timony that he had experienced neuropathy issues since
 1957, with his documented statement to his physician in
 2006. The Board found no service connection.
     The CAVC affirmed the Board’s finding of no service
 connection. The court referred to the Department of En-
 ergy’s estimate of Mr. Brady’s radiation exposure, and de-
 termined that the Board did not err in giving no weight to



     3    A presumption of service connection to ionizing ra-
 diation exposure is provided for some ailments, but not the
 neuropathy of which Mr. Brady complains. The presump-
 tion of service connection exists for certain diseases (mostly
 cancers) caused by ionizing radiation. 38 U.S.C. § 1112; see
 Ramsey v. Gober, 120 F.3d 1239, 1243–44 (Fed. Cir. 1997)
 (discussing statute). The VA has expanded the legislated
 presumption of service connection by regulation to addi-
 tional diseases (again, mostly cancers). 38 C.F.R. § 3.311.
 There is no provision for a presumption of service connec-
 tion for peripheral neuropathy.
Case: 21-2206     Document: 16     Page: 5    Filed: 05/13/2022




 BRADY   v. MCDONOUGH                                        5



 Mr. Brady’s medical opinions, for those opinions did not
 mention the very low dose of radiation to which Mr. Brady
 could have been exposed.
      The CAVC also found no clear error in the Board’s
 treatment of Mr. Brady’s testimony that his symptoms
 were present at his separation from service. The court
 stated that 10 years had passed between 1995, when the
 nuclear testing at issue was declassified, and Mr. Brady’s
 first report to a physician of neuropathy in 2006. See CAVC
 Decision at *4 (“more than 20 years passed between when
 Mr. Brady said he could talk about his service and when he
 filed his claim.” (citation omitted)). Mr. Brady reported to
 his physician in 2006 that the tremor in his hands was
 “new.” Consequently, the court determined that the BVA
 did not clearly err in giving no weight to Mr. Brady’s con-
 tention that he refrained from reporting his tremor because
 his nuclear exposure had been classified.
     “Unless presented with a constitutional challenge, we
 lack jurisdiction to review any ‘challenge to a factual deter-
 mination’ or any ‘challenge to a law or regulation as applied
 to the facts of a particular case.’” Cameron v. McDonough,
 1 F.4th 992, 994 (Fed. Cir. 2021) (quoting 38 U.S.C.
 § 7292(d)(2)). Mr. Brady argues that the evidence was not
 uniformly against service connection, citing the conflicting
 medical opinions. He also cites evidence that even low
 doses of radiation can cause radiation-linked disease.
 Brady Br. at 4–6. He states, and precedent supports, that
 the existence of doubt favors service connection in inter-
 preting statutes and regulations. E.g., Brown v. Gardner,
 513 U.S. 115, 118 (1994) (“interpretive doubt is to be re-
 solved in the veteran’s favor”). Mr. Brady states that, had
 the veterans’ authorities taken “due care” in processing his
 claim, they would have made a different factual finding re-
 garding service connection. He argues that the BVA’s hold-
 ing is “prejudicial error” and is subject to our appellate
 review. Brady Br. at 4–6.
Case: 21-2206    Document: 16      Page: 6   Filed: 05/13/2022




 6                                     BRADY   v. MCDONOUGH



     Mr. Brady’s claim rests on the factual question of
 whether the radiation exposure he experienced during
 1953–1956 was or could reasonably be causally related to
 the neuropathy he medically reported in 2006. The Board
 and the CAVC determined that the facts did not support a
 causal relationship between Mr. Brady’s radiation expo-
 sure and his neuropathy. We discern no error or misinter-
 pretation of law. Our jurisdictional statute precludes our
 re-weighing the evidence and re-finding the facts. 38
 U.S.C. § 7292(d)(2). Mr. Brady’s appeal must be dismissed.
                       DISMISSED
                           COSTS

 No costs.